Citation Nr: 9921800	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for plantar warts of 
the right foot, currently evaluated as 10 percent disabling.

2.  Entitlement to a convalescent rating under 38 C.F.R. 
§ 4.30 due to surgery of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1977 until 
January 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
evaluation for plantar warts, right foot; and determined that 
entitlement to a convalescent rating under Paragraph 30 was 
not established.

The Board remanded this claim in April 1999 for clarification 
of representation.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.  The Board notes that in the remand the 
timeliness of the appeal on the issue of an increased 
evaluation for service connected plantar warts of the right 
foot was questioned.  Upon further review, the Board finds 
that the substantive appeal was timely filed and the issue is 
properly before us for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran underwent transverse closing wedge osteotomy, 
right second metatarsal head by VA in October 1994.  Evidence 
of record does not show that the surgery is related to the 
service-connected plantar warts, right foot.

3.  The clinical evidence of record shows the veteran's 
plantar wart of the right foot, is manifested by tenderness, 
pain on weight bearing activities and a limp.  At the April 
1997 VA examination, the veteran demonstrated good function 
of the foot with no deformity.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
plantar warts of the right foot are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 4.118, 4.7, 4.40, 
Diagnostic Codes 7819, 7805, and 5284 (1998).

2.  The criteria for a total disability evaluation for 
convalescence from ambulatory surgery in October 1994 have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review the Board finds that the appeals on both issues 
have been timely perfected and are properly before the Board 
for appellate review.  A claim was received from the veteran 
in July 1994 seeking an increased evaluation for his service-
connected plantar warts, right foot.  The United States Court 
of Claims for Veterans Appeals (formerly U.S. Court of 
Veterans Appeals)(hereinafter "the Court") has held a claim 
for an increased rating for a disability to be well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Furthermore, he has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore the duty to assist him 
has been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

In a rating decision in December 1993, the veteran was granted 
service connection for plantar warts, right foot and assigned 
a 10 percent disability evaluation from June 27, 1991.  The RO 
assigned this rating under the provisions of Diagnostic Code 
7819     of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118.  The provisions contained in the rating schedule 
represent as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from disability.  

The veteran requested that medical records be secured from 
Birmingham VA Medical Center to support his claim.  A VA 
treatment record in August 1994 noted a small callous on the 
right foot.  On August 17, 1994, he had complaints of pain 
and wanted a podiatry appointment.  The assessment was a 
plantar wart.  It was noted on the plantar aspect of the 
right foot and described as slightly tender.  The veteran was 
seen in the podiatry clinic in September 1994.  The diagnosis 
was intractable plantar keratosis and a wedge osteotomy was 
planned.  

A claim was received from the veteran in November 1994 
requesting a temporary total rating while he was recovering 
from surgery on his right foot on October 28, 1994.  The 
veteran claimed that the doctor advised that he would be off 
work for over 30 days.  

The surgical records indicated that an osteotomy of the right 
2nd metatarsal was performed on October 28, 1994.  The pre-
operative diagnosis and the operative findings were of a 
callus on the right 2nd metacarpophalangeal joint, and 
plantar flexed right 2nd metatarsal.  

An X-ray report in November 1994 noted deformity of the head 
of the second metatarsal thought to represent the site of the 
osteotomy or old healing fracture.  There was no other 
abnormality noted.  An X-ray report in December 1994 noted a 
healing osteotomy of the distal shaft of the right second 
metatarsal.  

The surgical report had an identical preoperative and 
postoperative diagnosis of plantar flexed right second 
metatarsal and callous right second metatarsophalangeal 
joint.  The procedure performed was a transverse closing 
wedge osteotomy of the right second metatarsal head.  

A statement signed by a doctor on a prescription form noted 
that the veteran "had ambulatory surgery on 10/28/94 and was 
seen in VA ER on 10/29.  He is to return for evaluation on 
10/31/94."  The emergency room medical report indicates that 
the veteran came for antibiotics.  

On November 18, 1994, the sutures were removed and it was 
noted that the wound was well healed.  He was ambulatory via 
a wheelchair.  He was seen on December 12, 1994, and the 
examiner noted that no operative note was available.  The 
veteran had complaints of pain and said that he had not had 
much relief from the procedure.  The surgical scar was 
described as well healed with mild tenderness.  There was 1.5 
cm x 1 cm plantar wart.  There was tenderness to palpation 
over the plantar aspect of the 2nd metatarsal head.  The 
assessment was: plantar wart of the right 2nd metatarsal 
head. 

The report of a VA Compensation and Pension (C&P) examination 
in December 1994 noted subjective complaints of pain from the 
plantar wart on his right foot.  The objective findings noted 
a 2 cm. plantar wart at the area of the second metatarsal of 
the right foot.  Other clinical findings were that the 
veteran had pain on the second metatarsal area while 
standing.  He was unable to squat, supinate, or pronate.  He 
was unable to rise on his toes and go back on his heels 
without severe discomfort.  The appearance was described as 
essentially normal other than the 2 cm. plantar wart on the 
plantar surface at the second metatarsal.  It was also noted 
that there was slight tenderness over the second metatarsal 
dorsally from a previous surgery.  The examiner noted that 
the veteran could not walk on the metatarsal area of his 
right foot and walked on his heels.   The examiner found that 
the veteran had a second metatarsal of the right foot 
elevated deformity.  The diagnoses were of a 2 cm. in 
diameter plantar wart on the right foot at the second 
metatarsal area and a postoperative tenderness on the dorsal 
area of the second metatarsal due to recent surgical 
procedure.  

When seen as an outpatient in February 1995 the veteran was 
still complaining of discomfort.  He was afforded a C&P 
examination in April 1997.  The examiner observed that the 
veteran's posture was good.  He did not apply any weight to 
the callus when rising on toes or heels, standing, squatting, 
supination or pronation.  Clinical findings noted a 4 cm. 
linear scar on the dorsum of the right foot at the base of 
the second toe.  Also noted was a 1.4 cm. callus of the 
plantar surface over the head of the second metatarsal which 
has the appearance of a plantar wart.  The examiner 
characterized the function of the feet as good and found no 
deformity.  It was noted that the veteran walked with a limp 
and kept the toes plantar flexed.  There were no secondary 
skin or vascular changes.  The diagnosis was plantar wart of 
the right foot.

Analysis  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The plantar warts of the veteran's right foot have been 
evaluated under Diagnostic Code 7819 for new growths, benign, 
skin which are to be rated as "scars, disfigurement, etc."  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7819 (1998). . 
Diagnostic Code 7803 provides for a 10 percent evaluation 
where scars are superficial, poorly nourished, with repeated 
ulceration.  Diagnostic Code 7804 provides for a 10 percent 
evaluation where scars are superficial, tender, and painful 
on objective demonstration.  The maximum schedular rating 
under the provisions of Diagnostic Codes 7803 and 7804 for 
scars is 10 percent, the same as the current 10 percent 
rating in effect.

Diagnostic Code 7805 provides for rating scars on the 
limitation of function of the part affected.  As to the part 
affected, the right foot, Diagnostic Code 5284, for other 
foot injuries, provides for a 10 percent evaluation for a 
moderate disability, a 20 percent evaluation for a moderately 
severe disability, and a 30 percent evaluation for a severe 
disability.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5284.  

A review of the evidence of record does not demonstrate that 
the service-connected plantar warts of the right foot result 
in more than moderate disability.  In making this 
determination, the Board is limited to a consideration of the 
disorder for which service connection has been established.  
Hence, while it is demonstrated that the veteran has a 
callous and plantar flexed right second metatarsal, service 
connection has not been granted for these disorders, and thus 
any symptomatology resulting therefrom cannot be considered 
in determining the proper evaluation.  The clinical evidence 
of record shows the veteran's plantar wart of the right foot, 
is manifested by tenderness to palpation, pain on weight 
bearing activities and a limp.  While the evidence of record 
objectively confirms that the veteran has a painful plantar 
wart on the sole of his right foot, it also evident from the 
record that during the April 1997 VA examination, the veteran 
was able to demonstrate good function of the foot with no 
deformity.  Accordingly, the Board determines the veteran's 
service-connected plantar warts of the right foot disability 
is most appropriately evaluated at the 10 percent rate under 
Diagnostic Codes 7819, 7805 and 5284.  In this case, for the 
reasons discussed above, there is not an approximate balance 
of positive or negative evidence so as to apply the benefit 
of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).

II. Benefits under Paragraph 4.30

Temporary total ratings (100 percent) for convalescence are 
granted for surgery for a service-connected disability 
necessitating at least one month of convalescence or surgery 
with severe postoperative residuals. 38 C.F.R. § 4.30 (1998).  
This initial grant of the temporary total rating for 
convalescence may be made for a period of time up to three 
months.  Thereafter, extensions up to three more months may 
be granted if convalescence is still required, the post 
operative residuals are still severe, or one or more major 
joints are immobilized by a cast.  38 C.F.R. § 4.30 (b)(1) 
(1998).  Extensions for periods up to six months following 
the initial six months convalescence may be granted if severe 
post operative residuals still remain or, one at least one 
major joint is still immobilized by a cast.  38 C.F.R. § 
4.30(b)(2), (3) (1998).

It is important to note that the purpose of this temporary 
total convalescent rating under 38 C.F.R. § 4.30 is not to 
compensate a veteran for the average economic consequences of 
a service- connected disability (that is the function of the 
regular schedular rating), but instead to compensate a 
veteran for the almost total immobility or other such 
inconveniences, generally of a relatively short duration, 
resulting directly from surgical treatment of a service- 
connected disability.

The veteran claimed a temporary total evaluation for 
convalescence under 38 C.F.R. § 4.30 following transverse 
closing wedge osteotomy of the right second metatarsal head.  
The veteran, however, is not service connected for the right 
second metatarsal head.  The Board points out that the 
regulation is specific in requiring that the surgery or 
treatment must involve a service-connected disability.  
Although the veteran contends that the surgery was 
necessitated by the service-connected plantar warts, there is 
no evidence of record of a medical opinion to support this. 
The veteran is not competent to offer testimony requiring 
medical knowledge, such as medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Because service 
connection is a requirement for an award of a temporary total 
evaluation, the Board may not reach the merits of the 
veteran's claim, as the law and not the evidence is 
dispositive.  There is simply no authority in law which would 
permit the VA to grant this claim.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). Accordingly, a temporary total rating 
for convalescence may not be granted under 38 C.F.R. § 4.30.




(SEE NEXT PAGE FOR ORDER AND SUBSCRIPTION)

ORDER

An increased evaluation for plantar warts of the right foot 
is denied.

The claim of entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.30 (1998) for convalescence based 
on surgery in October 1994 is denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

